Fourth Court of Appeals
                                    San Antonio, Texas

                                            July 3, 2019

                                       No. 04-19-00222-CV

           ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY,
                                 Appellant

                                                 v.

                                           Alicia LIMA,
                                             Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 17-1880-CV-A
                          Honorable Jessica Crawford, Judge Presiding


                                          ORDER
        On April 11, 2019, appellant filed an unopposed motion for temporary relief and stay
pending resolution of settlement negotiations. On April 12, 2019, this court granted the motion
and ordered appellant file a motion requesting an appropriate disposition of this appeal by June
11, 2019. See Caballero v. Heart of Texas Pizza, L.L.C., 70 S.W.3d 180, 181 (Tex. App.—San
Antonio 2001, no pet.); TEX. R. APP. P. 42.1, 43.2. As of the date of this order, appellant has not
filed such a motion.

         Accordingly, appellant is ORDERED to file within ten (10) days of the date of this order
either: (a) a motion requesting an appropriate disposition of this appeal; or (b) a written response
stating appellant desires to prosecute this appeal. If appellant fails to respond to this order, this
appeal will be dismissed for want of prosecution and costs of this appeal will be assessed against
appellant. See TEX. R. APP. P. 42.3(b), (c)

All appellate deadlines remain suspended pending further order of this court.



                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of July, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court